DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian S. Bailey on 06/04/2021.
The application has been amended as follows: 
Cancel claims 12-17, 19, 20 and 22.
Election/Restrictions
Claims 1 is allowable. The restriction requirement among inventions IA-IK, as set forth in the Office action mailed on 04/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions IA-IK is withdrawn.  Claims 5, 6, 8, 10-11, directed to the inventions noted above no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 10, 11, 23, 27, 28, 30-34.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination with any of the prior art of record fails to teach or disclose an interferometer detection system, comprising: a beam splitter configured to receive a collimated light signal and split the collimated light signal into a first light signal traveling along a first path and a second light signal traveling along a second path; a first mirror configured to receive and reflect the first light signal along the first path; a device under test comprising: a touch panel disposed on a front surface of the device under test, the touch panel comprising a transparent optical material having a thickness, a flatness and a refractive index across an area thereof, a digital display disposed rearward of the touch panel, the digital display comprising a second mirror configured to receive and reflect the second light signal along the second path via a transparent material that is located along the second path between the beam splitter and the second mirror; 2D photosensor array configured to receive from the beam splitter the reflected first light signal along the first path merged with the reflected second light signal double passing through the transparent material along the second path and generate an interference fringe pattern in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Michael P LaPage/Primary Examiner, Art Unit 2886